Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanath et al (US 2017/0160129) in view of Romero et al (US 2006/0125531).
Regarding claim 1, Viswanath et al shows in Figs.1-2 the following features of applicant’s claim: receiving a detection signal (via a photo sensor 120, 214); generating a compensation signal (via control circuit 140, 230); and maintaining a constant compensation signal based on an event signal (paragraphs 19-23, 26).  Although Viswanath et al does not disclose the use of a comparator with an upper and a lower threshold, such use is well known in the art as disclosed by Romero et al (i.e. the use of a comparator having two thresholds, an upper threshold and a lower threshold; Figs.2-3).  It would have been obvious to one of ordinary skill in the art to utilize the teachings of Romero et al in Viswanath et al in view of the desire to effectively reduce noise from the desired signal by setting a lower and an upper limit to eliminate the numerous shifts created by noise.
Regarding claim 2, Viswanath et al discloses a photo sensor (120, 214).
Regarding claim 3, the limitations therein are disclosed in paragraphs 19-23 and 26 of Viswanath et al.
Regarding claim 4, the limitations therein are shown in Figs.1-2 of Viswanath et al.
Regarding claim 5, Viswanath et al discloses an analog sub-circuit (230).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878